The majority holds that appellee's, Theo Phelps', consent to the adoption is required because he established paternity before the adoption petition was filed. The majority contends that this result is required by the clear and unambiguous language of the adoption statutes. Because I find that the statutory language is ambiguous, that the majority's interpretation is contrary to the legislative history, and that the majority's interpretation undermines the effectiveness of the putative father registry, I respectfully dissent.
The Ohio General Assembly enacted Am.Sub.H.B. No. 419 in 1996, which altered the existing adoption statutes and created a putative father registry. See R.C. 3107.062 to 3107.065. Under R.C. 3107.062, a putative father must register no later than thirty days after the birth of a child. A search of the registry must be conducted before a final decree of adoption may be issued. R.C. 3107.064(A). R.C. 3107.06 lists the individuals from whom consent is required for an adoption to proceed, but it specifically provides an exception that "[u]nless consent is not required under section 3107.07 of the Revised Code," meaning that the exceptions in R.C. 3107.07 must be explored first. Under R.C.3107.07(B)(1), consent to adoption is not required of a putative father who fails to register with the *Page 833 
putative father registry not later than thirty days after the child's birth. Moreover, R.C. 3107.061 provides that "[a] man who has sexual intercourse with a woman is on notice that if a child is born as a result and the man is the putative father, the child may be adopted without his consent pursuant to division (B) of section 3107.07
of the Revised Code." Thus, it appears from R.C. 3107.07(B)(1) and 3106.061 that the consent of a putative father to an adoption is not required if he fails to register with the putative father registry within thirty days of the child's birth.
However, under R.C. 3107.01(G)(3), the definition of a "putative father" does not include a man who has been determined in juvenile court to have a parent and child relationship with the child under R.C. 3111.01 to 3111.19. Moreover, R.C. 3107.06(B)(3) indicates that consent to adopt is required for a father who establishes paternity prior to the adoption petition being filed. Both the Probate Court magistrate and judge acknowledged that Phelps failed to file with the putative father registry within thirty days of the birth of Baby Boy Brooks, but then concluded that Phelps' consent was required because he was adjudicated to have a parent-child relationship with the child prior to the date the adoption petition was filed. Thus, R.C. 3107.07(B)(1), which indicates that the consent is not required for a putative father who fails to register within thirty days of the child's birth, is in conflict with R.C. 3107.01(G)(3) and 3107.06(B)(3), which appear to allow a putative father who does not register within thirty days to bypass the registration requirement by filing a paternity action in juvenile court as long as he is adjudicated to be the father prior to the filing of the adoption petition. Therefore, these statutes are ambiguous in that they are susceptible to more than one reasonable interpretation. State exrel. Toledo Edison Co. v. Clyde (1996), 76 Ohio St.3d 508, 513.
This court has held that, when a statute is subject to various interpretations, a court may invoke the rules of statutory construction to determine legislative intent. Rajan v. State Med.Bd. Of Ohio (1997), 118 Ohio App.3d 187, 191. Under R.C. 1.49, a court may look to a statute's purpose and legislative history to ascertain legislative intent. Additionally, the Supreme Court of Ohio has indicated that "[c]ourts review several factors in order to glean the General Assembly's intent, including the circumstances surrounding the legislative enactment, the history of the statute, the spirit of the statute (the ultimate results intended by adherence to the statutory scheme), and the public policy that induced the statute's enactment." Toledo Edison, at 513-514.
The Supreme Court of Ohio discussed the purpose behind Ohio's adoption statutes in In re Adoption of Zschach (1996),75 Ohio St.3d 648, 651: *Page 834 
  Ultimately, the goal of adoption statutes is to protect the best interests of children. In cases where adoption is necessary, this is best accomplished by providing the child with a permanent and stable home, see In re Adoption of Ridenour (1991), 61 Ohio St.3d 319, 328,  574 N.E.2d 1055, 1063, and ensuring that the adoption process is completed in an expeditious manner. See In re Adoption of Baby Girl Hudnall (1991), 71 Ohio App.3d 376,  380, 594 N.E.2d 45, 48. If these goals are met, the new parent-child relationship will have the best opportunity to develop fully.
Additionally, the Supreme Court of Ohio has held that adoption laws are in derogation of the common law and must be strictly construed. In re Adoption of Zschach, at 655, citing Lemley v.Kaiser (1983), 6 Ohio St.3d 258, 260.
The Ohio Legislative Service Commission prepared an analysis of Am.Sub. H.B. No. 419, which provides insight into the legislative intent behind the changes to the adoption statutes. 3 Baldwin's Ohio Legislative Service (1996), L-336. The Legislative Service Commission cautions that the final version of bills may be different from the legislative analysis because they are subject to floor amendments and conference committee changes. Id. According to the analysis, the changes to the adoption laws require a putative father to register with the putative father registry within thirty days of the child's birth or his consent will not be required. Id. at L-336, L-346. The original version of R.C. 3107.07(B)(1), as amended by Am.Sub.H.B. No. 419, contained an exception to the requirement of registration within thirty days if the putative father was not able to register within the thirty-day time period for reasons beyond his control, other than a lack of knowledge of the child's birth, but the putative father must register within ten days after it becomes possible for him to register or his consent will not be required. Id. at L-287, L-346. However, this exception in R.C. 3107.07(B)(1) was removed from the final version of Am.Sub.H.B. No. 419. See R.C.3107.07(B)(1), effective September 18, 1996. Thus, the General Assembly determined that there would be no exceptions to the thirty-day filing requirement.
Given that the legislature did not intend for there to be any exceptions to the registration requirement, that the purpose of the adoption laws is to provide children with a stable home in an expeditious manner, and that adoption laws are to be strictly construed, I conclude that the General Assembly intended in R.C. 3107.07(B)(1) to eliminate the necessity of a putative father's consent to an adoption if he fails to register with the putative father registry within thirty days of the child's birth. Although a putative father may still establish paternity under R.C. Chapter 3111 in juvenile court after the thirty-day registration period has lapsed, his consent to the adoption will not be required. However, he may *Page 835 
participate in the best interest portion of the adoption proceeding as provided in R.C. 3107.161.
The majority's conclusion, that the failure to register is irrelevant as long as paternity is established prior to the filing of the adoption petition, would create a race to the courthouse and undermine the effectiveness of the putative father registry. This argument also is inconsistent with the public policy of promoting stability and certainty in the adoption process and would discourage prospective adoptive parents from developing an emotional bond with a child whom they could lose any time prior to the filing of the final adoption petition.
Additionally, the majority's interpretation of the registration requirement is inconsistent with the law in other jurisdictions that have adopted similar putative father registration statutes. See, e.g., Aizpuru, Protecting the Unwed Father's Opportunity to Parent:  A Survey of Paternity Registry Statutes (1999), 18 Rev.Litig. 703 (noting that the more common approach among states with paternity registries is for parental rights to terminate automatically after the expiration of the registration period). For example, under the New Mexico statute, a putative father's failure to register with the putative father registry within ten days of the child's birth eliminates the necessity of his consent to an adoption. N.M. Laws 32A-5-19(E); see, also, Ala. Code 26-10C-1(i) (any person claiming to be the father of a child who fails to file with the putative father registry within thirty days of the child's birth shall be deemed to have given irrevocable implied consent to adoption); Ariz. Rev. Stat. Ann. 8-106.01(E) (failure to file within thirty days waives the right to notice to an adoption proceeding and consent is not required unless he proves by clear and convincing evidence that it was not possible to file within the time period and he filed within thirty days after it became possible to file); Idaho Code 16-1513 (failure to file within the time period bars the father from bringing a paternity action, constitutes an abandonment of the child, and is prima facie evidence of sufficient grounds to terminate father's parental rights); 750 Ill. Comp. Stat. Ann. 50/12(h) (failure to register within thirty days bars the father from bringing any action to assert any interest in the child unless he proves by clear and convincing evidence that he was unable to register within the period, the failure to register was through no fault of his own, and he registered within ten days after he became able to register); Ind. Code 31-19-5-18 (failure to register within the time period waives notice of an adoption proceeding and constitutes an irrevocably implied consent to an adoption). Courts in other states have strictly applied their putative father registry requirements, even when the putative father was misled by the mother about his paternity or the birth of the child. See, e.g.,In the Matter of the Petition of K.J.R. and D.F.R. to AdoptO.J.M., aka O.J.K. (Ill.App. 1997), 687 N.E.2d 113 (holding that the putative father's failure to *Page 836 
register precluded his bringing a paternity action despite the mother's misrepresentation that another man was the child's father);In the Matter of Robert O. v. Russell K. (N.Y. 1992), 604 N.E.2d 99
(holding that the father could not vacate an adoption because he failed to grasp any opportunity to assert an interest in the child, including registering with the putative father registry, even though he was unaware of the child's birth).
Moreover, the Supreme Court of the United States has upheld a putative father registration statute that eliminates a putative father's right to have notice of and participate in an adoption proceeding for failure to register within the statutory time period. Lehr v. Robertson (1983), 463 U.S. 248,103 S.Ct. 2985, 77 L.Ed.2d 614. The Supreme Court found that New York's failure to provide a father with notice of adoption proceedings did not violate his due process rights where he could have protected his opportunity to form a relationship with the child by filing with the putative father registry. Lehr, at 264. The Supreme Court indicated that the mere existence of a biological relationship was insufficient in and of itself to give rise to a constitutionally protected interest in a child:
  The significance of the biological connection is that it offers the natural father an opportunity that no other male possesses to develop a relationship with his offspring. If he grasps that opportunity and accepts some measure of responsibility for the child's future, he may enjoy the blessings of the parent-child relationship and make uniquely valuable contributions to the child's development. If he fails to do so, the Federal Constitution will not automatically compel a State to listen to his opinion of where the child's best interests lie.
Id. at 262. The Supreme Court found that the New York putative father registry statute was constitutional in that it provided a putative father with an adequate opportunity to preserve his interest in his child, and noted that "[b]y mailing a postcard to the putative father registry, he could have guaranteed that he would receive notice of any proceedings to adopt Jessica. The possibility that he may have failed to do so because of his ignorance of the law cannot be a sufficient reason for criticizing the law itself." Id. at 264.
Because I find that Phelps' consent to the adoption of Baby Boy Brooks was not required, I respectfully dissent. *Page 837